       Case 2:18-cv-03208-PD Document 41 Filed 04/17/20 Page 1 of 9




               UNITED STATES DISTRICT COURT
         FOR THE EASTERN DISTRICT OF PENNSYLVANIA


COMMONWEALTH OF                          No. 2:18-cv-03208-PD
PENNSYLVANIA,
GOVERNOR TOM WOLF,
ATTORNEY GENERAL JOSH
SHAPIRO, and
PENNSYLVANIA STATE POLICE,

                 Plaintiffs,

                 v.

DEFENSE DISTRIBUTED,
DEFCAD,
GHOST GUNNER, and
CODY WILSON,

                 Defendants.


                      Defendants’ Reply in Support of
                      Defendants’ Motion to Reinstate

Josh Blackman                         Beck Redden LLP
josh@joshblackman.com                 Chad Flores
1303 San Jacinto Street               cflores@beckredden.com
Houston, Texas 77002                  Daniel Hammond
(202) 294-9003                        dhammond@beckredden.com
                                      Hannah Roblyer
                                      hroblyer@beckredden.com
                                      1221 McKinney Street, Suite 4500
                                      Houston, Texas 77010
                                      (713) 951-3700


                           Counsel for Defendants
         Case 2:18-cv-03208-PD Document 41 Filed 04/17/20 Page 2 of 9




                        Defendants’ Reply in Support of
                        Defendants’ Motion to Reinstate

      The Court should remove this case from the Civil Suspense Docket and

reinstate it to active status. The suspension order’s logic no longer applies and the

state officials’ own pronouncements prove the need for immediate reinstatement.

I.    The suspension order’s logic no longer applies.

      The order suspending this case presupposes a need to await the outcome of

the 2018 Washington case, which was in its infancy at the time. But that logic no

longer applies for three independent reasons.

      First, the Court need not await the 2018 Washington case’s outcome because

of critical party differences.   Three of this case’s four plaintiffs (all but the

Commonwealth itself) were completely absent from the 2018 Washington case. So

were three of this case’s four defendants (all but Defense Distributed). As to those

six parties, the 2018 Washington case’s judgment cannot possibly have any

controlling effect. The claims between them have to be litigated tabula rasa no

matter what. See, e.g., Taylor v. Sturgell, 553 U.S. 880, 898 (2008) (“the general

rule [is] that a litigant is not bound by a judgment to which she was not a party”).

And although Defense Distributed was deemed a “party” to the Washington case,

the judgment never addressed any of Defense Distributed’s rights or obligations

because no party ever asserted any claim against it. The only parties against whom

the 2018 Washington case entered a merits judgment were the federal defendants.

                                         1
         Case 2:18-cv-03208-PD Document 41 Filed 04/17/20 Page 3 of 9




      Second, the Court need not await the 2018 Washington case’s outcome

because of critical claim differences. In this case, the Pennsylvania officials allege

claims pursuant to Pennsylvania state law. Doc. 16 at 21–23. The 2018 Washington

case did not involve any such state-law claims, let alone accept them. The 2018

Washington case’s only claims were federal. Its plaintiffs asserted Administrative

Procedure Act claims (accepted) and Tenth Amendment claims (rejected). No such

claims exist here. Moreover, as the Court will see when the merits are litigated, the

Defendants here can prevail without needing to rely upon the federal license and

temporary regulatory modification at issue in the 2018 Washington case.

      Third, the Court need not await the 2018 Washington case’s outcome because

the relevant outcome arrived when that district court issued its final judgment. An

appeal’s pendency does not halt a judgment’s preclusive effect. E.g., 18A Charles

A. Wright & Arthur R. Miller et al., Federal Practice & Procedure § 4433 (3d ed.

West 2020). Thus, even if the Pennsylvania officials were somehow right about the

2018 Washington case controlling an aspect of this case (Defendants still disagree),

it is already so. There is nothing to wait for. If the Pennsylvania officials’ preclusion

argument has any merit, they can assert it via the standard procedural means now.

      Reopening the instant case now, before the Ninth Circuit decides the appeal,

does not deprive the Pennsylvania officials of anything.           The instant motion

established—and the Pennsylvania officials do not contest—that the 2018



                                           2
         Case 2:18-cv-03208-PD Document 41 Filed 04/17/20 Page 4 of 9




Washington case’s Ninth Circuit appeal cannot possibly “yield more relief for the

Commonwealth of Pennsylvania than the current judgment.” Mot. at 2. Their failure

to appeal stops them from achieving anything new in the Ninth Circuit. Their best

possible outcome is to have the current judgment affirmed, in which case delaying

the instant action will have achieved nothing. If the Pennsylvania officials cannot

win the instant case now, they never will.

      Reopening the instant case now, before the Ninth Circuit decides the appeal,

is also acceptable to the Defendants. If anything, a Ninth Circuit reversal might yield

a new and additional reason for the Defendants here to prevail. The rules are

perfectly capable of accounting for such a development if and when it occurs, see,

e.g., Fed. R. Civ. P. 15, and the Defendants are willing to proceed now without it.

This litigation need not wait for another reason to reject the Pennsylvania officials’

claims because plenty exist already. The Pennsylvania officials should lose for a

litany of reasons that have nothing to do with the 2018 Washington case.

      The Pennsylvania officials cite no law that warrants awaiting the 2018

Washington case’s appeal. Indeed, no known precedent lets a plaintiff stall their

own case for fear that a forthcoming decision might defeat it. To the contrary, it is

both correct and commonplace to account for newly issued appellate decisions if and

when they arrive, via standard motion practice. Unless and until that bridge has to

be crossed, this case should proceed as the rules dictate without any further delay.



                                          3
         Case 2:18-cv-03208-PD Document 41 Filed 04/17/20 Page 5 of 9




II.   The letter demanding more censorship proves the need for reinstatement.

      Any doubts about whether to restart this case are resolved by the Pennsylvania

officials’ own recent pronouncements. They responded to the instant motion on

April 10, claiming that all is calm and no urgency exists. But just three days later,

on April 13, Pennsylvania’s Attorney General joined other state officials to issue a

demand letter about Defense Distributed to the United States Secretary of State and

Attorney General. This letter contradicts the response, proves the controversy’s

escalating nature, and confirms the need to resume proceedings immediately.

      In the April 13 demand letter to federal officials, Ex. A, Pennsylvania has once

again sought to censor Defense Distributed in violation of the First Amendment and

other critical free speech protections. The letter—signed by the Pennsylvania

Attorney General himself—accuses Defense Distributed of violating federal law by

“making computer files for the production of 3D-printed firearms available on its

website.”   Id. at 1.   It demands that the federal government censor Defense

Distributed with “both its civil and criminal enforcement power.” Id.

      These brazen assertions of wrongdoing are completely false, both in law and

fact. Defense Distributed is breaking no law. And a state can never commandeer

federal officials to do the state’s bidding—especially when the request is to violate

the First Amendment. Yet the letter is right about one thing. Nothing about this

dispute is dormant. Immediate attention is needed.



                                          4
         Case 2:18-cv-03208-PD Document 41 Filed 04/17/20 Page 6 of 9




       The dispute between Pennsylvania’s officials and Defense Distributed is, as

their letter says, an “urgent matter.” Ex. A at 1. The outcome is, indeed, of great

consequence to the “citizens of our states” nationwide. Id. At stake is the nation’s

First Amendment right to speak about the Second Amendment. Pennsylvania’s state

officials are right to “strongly urge the federal government to act swiftly.” Id. But

they are wrong about which branch should act and wrong about the needed result.

       The April 13 demand letter is the latest manifestation of Pennsylvania’s

longstanding policy of censoring Defense Distributed. For years now, this policy

has outlawed Defense Distributed’s publication of digital firearms information

online. It took effect in 2018, has been enforced against Defense Distributed in the

past, continues to be enforced against Defense Distributed at present, and is

threatened to be enforced against Defense Distributed in the future.

       Pennsylvania’s censorship policy and the April 13 letter that advances it are

blatantly unconstitutional. See Okwedy v. Molinari, 333 F.3d 339, 344 (2d Cir.

2003) (“[T]he fact that a public-official defendant lacks direct regulatory or

decisionmaking authority over a plaintiff . . . is not necessarily dispositive . . . . What

matters is the distinction between attempts to convince and attempts to coerce.”);

Backpage.com, LLC v. Dart, 807 F.3d 229, 231 (7th Cir. 2015) (“a threat is

actionable and thus can be enjoined even if it turns out to be empty”). The need to

end this wrongdoing and uphold the First Amendment is as urgent as ever.



                                            5
         Case 2:18-cv-03208-PD Document 41 Filed 04/17/20 Page 7 of 9




      Defense Distributed did not pick this fight. The Pennsylvania officials did.

They chose to invoke this Court’s jurisdiction as plaintiffs. They chose to seek an

adjudication of their censorship policy’s constitutionality. Having opened that door

quite voluntarily, the Pennsylvania officials that started this case now have only two

options: (1) accept reinstatement and pursue their claims, or (2) accept reinstatement

and dismiss their claims. Continued suspension is not an option because it lets the

suit “hover[] over each content provider, like the proverbial sword of Damocles.”

Reno v. ACLU, 521 U.S. 844, 881 (1997).

      Article III of the Constitution gives every federal court a virtually unflagging

obligation to decide any case brought within its jurisdiction. Each court has “no

more right to decline the exercise of jurisdiction which is given, than to usurp that

which is not given.” Cohens v. Virginia, 19 U.S. 264, 404 (1821) (Marshall, C.J.).

“The one or the other would be treason to the constitution.” Id. The time for that

obligation to be honored is now. This case should proceed immediately.

                                    Conclusion

      The motion should be granted. The Court should remove this case from the

Civil Suspense Docket and reinstate it to active status.




                                          6
       Case 2:18-cv-03208-PD Document 41 Filed 04/17/20 Page 8 of 9




Date: April 17, 2020.                   Respectfully submitted,

Josh Blackman                           Beck Redden LLP
josh@joshblackman.com
1303 San Jacinto Street
Houston, Texas 77002                    Chad Flores
(202) 294-9003                          cflores@beckredden.com
                                        Daniel Hammond
                                        dhammond@beckredden.com
                                        Hannah Roblyer
                                        hroblyer@beckredden.com
                                        1221 McKinney Street, Suite 4500
                                        Houston, Texas 77010
                                        (713) 951-3700




                                    7
        Case 2:18-cv-03208-PD Document 41 Filed 04/17/20 Page 9 of 9




                              Certificate of Service

On April 17, 2020, this document was filed using the Court’s Electronic Case Filing
system and served on all parties via the Notice of Electronic Case Filing.


                                          Beck Redden LLP


                                          Chad Flores
                                          cflores@beckredden.com
                                          1221 McKinney Street, Suite 4500
                                          Houston, Texas 77010
                                          (713) 951-3700




                                        8
